                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION


ANGEL LUIS RODRIGUEZ,

                 Plaintiff,

v.                                        Case No. 5:18-cv-431-Oc-39PRL

UNITED STATES OF AMERICA,

               Defendant.
_______________________________

                                  ORDER
                                 I. Status
     Plaintiff    Angel   Luis    Rodriguez,   a   federal   inmate,   is

proceeding pro se on a Civil Rights Complaint (Doc. 1; Compl.)

against the United States of America under the Federal Tort Claims

Act (FTCA). Plaintiff alleges corrections officers at the United

States Penitentiary, Coleman 1, negligently failed to secure his

personal property, resulting in its loss or theft. See Compl. at

4-5. As relief, Plaintiff seeks reimbursement of the cost of his

missing property and court costs. Id. at 8.

     Before the Court is Defendant’s Motion to Dismiss for lack of

subject matter jurisdiction, pursuant to Federal Rule of Civil

Procedure 12(b)(1) (Doc. 13; Motion).1 Plaintiff has responded



1 Defendant also asserts Plaintiff fails to state a claim under
Rule 12(b)(6). See Motion at 1, 2. Substantively, however,
Defendant attacks the Court’s subject matter jurisdiction,
positing Plaintiff’s claim is not cognizable under the FTCA.
(Doc. 19; Response) and provides a declaration (Doc. 20). As such,

the motion is ripe for this Court’s review.

                   II. Motion to Dismiss Standard

     Rule 12(b)(1) permits a party to move for dismissal of an

action when the Court lacks subject matter jurisdiction. See Fed.

R. Civ. P. 12(b)(1). When a defendant challenges the court’s

subject matter jurisdiction by reference to the allegations in the

complaint   (a   “facial   attack”),   the   court   must   construe   the

complaint allegations in the light most favorable to the plaintiff.

Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990). However,

when the defendant challenges the court’s power to hear the case

(a “factual attack”), the court may consider facts outside the

pleadings and weigh the evidence. Id. Because federal courts have

limited jurisdiction, they are to presume they lack subject matter

jurisdiction, and the burden to overcome that presumption lies

with the party asserting jurisdiction exists. Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

                     III. Complaint Allegations

     Plaintiff alleges he lost sixteen years’ worth of personal

property due to the negligence of officers at Coleman 1. Compl. at

3. On December 12, 2016, unknown officers moved Plaintiff to a

holding cell for placement in the special housing unit because

Plaintiff’s life was in danger in the general population. Id. at

3-4. Plaintiff asserts that before leaving his cell, he secured

                                   2
his locker with the lock he purchased from the commissary. Id.

Officers did not permit Plaintiff to return to his cell to pack

his belongings. Id. at 4. Instead, Plaintiff was informed the unit

officer would ensure his property was properly inventoried and

packed. Id. at 5. After Plaintiff’s relocation, he did not receive

his personal property back. Plaintiff alleges other inmates broke

into his locker and stole what was inside. Id. He also claims the

prison officials did not inventory his property or provide him

with a property form, contrary to prison policy. Id.

                    IV. Analysis & Conclusions

     The FTCA provides a limited waiver of sovereign immunity for

actions against the United States arising out of the tortious acts

of federal employees. See 28 U.S.C. §§ 1346(b)(1), 2674. The FTCA,

however, carves out exceptions to the limited waiver of sovereign

immunity. One exception is for claims “arising in respect of the

assessment or collection of any tax or customs duty, or the

detention of any goods, merchandise, or other property by any

officer of customs or excise or any other law enforcement officer

….” 28 U.S.C. § 2680(c).

     Defendant argues the Court lacks subject matter jurisdiction

because Plaintiff’s claim, which arises from the detention of goods

or property by law enforcement officers of the Bureau of Prisons

(BOP), falls within the exception under § 2680(c). See Motion at

3, 4. Plaintiff contends the exception is inapplicable, stating

                                3
the Supreme Court has not determined whether the phrase “other law

enforcement officer” extends to officers of the BOP. Response at

3.

     Contrary to Plaintiff’s assertion, the United States Supreme

Court has addressed whether the phrase “any other law enforcement

officer” refers only to those enforcing customs and excise laws or

broadly includes any officer, including BOP officers. Ali v. Fed.

Bureau of Prisons, 552 U.S. 214, 216, 218 (2008). In Ali, a federal

prisoner sought reimbursement for the cost of his personal property

he alleged BOP officials lost or misplaced when he was transferred

to another institution. Id. at 216. The Court held § 2680(c)

“forecloses lawsuits against the United States for the unlawful

detention of property by ‘any,’ not just ‘some,’ law enforcement

officers” and noted, “nothing in the overall statutory context

suggests that customs and excise officers were the exclusive focus

of the provision.” Id. at 226, 228.2

     Defendant’s contention that Plaintiff’s factual allegations

“are materially indistinguishable from those in Ali” is well taken.

See Motion at 4. As the prisoner alleged in Ali, Plaintiff alleges

he entrusted BOP officers to “secure, pack[,] and inventory [his]




2
 In Ali, the Court categorically rejected the argument Plaintiff
makes here—that the phrase “any other law enforcement” must be
interpreted by application of the cannons of construction ejusdem
generis and noscitur a sociis. 552 U.S. at 224-25.

                                4
personal property” while he was being relocated, but his property

was lost or stolen. Compl. at 5; Ali, 552 U.S. at 216. Because the

United States has not waived its sovereign immunity as to claims

arising from the detention of property by law enforcement officers

of the BOP, Plaintiff’s claim is not cognizable under the FTCA.

See § 2680(c); Ali, 552 U.S. at 228. The Court, therefore, lacks

subject matter jurisdiction, and the complaint must be dismissed.

     Accordingly, it is

     ORDERED:

     1.   Defendant’s Motion to Dismiss (Doc. 13) is GRANTED.

     2.   This case is DISMISSED without prejudice.

     3.   The Clerk is directed to enter judgment, terminate any

pending motions, and close the case.

     DONE AND ORDERED at Jacksonville, Florida, this 22nd day of

August, 2019.




Jax-6
c:
Angel Luis Rodriguez
Counsel of Record




                                5
